Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

Michael E. Langton, Esq.
801 Riverside Drive
BNRRRBBS RE BS &

0 oN ag sh wo N -&

be 6

14

16

17

 

 

MICHAEL E. LANGTON, Esq.
Nevada Bar No.: 290
801 Riverside Drive
Reno, NV 89503
(775) 329-7557
mlangton@sbcglobal.net
Attorney for Plaintiff
UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA
KYLE SIMMONS, CASE NO.: 3:19-cv-00382
Plaintiff,

vs.

NEVADA SYSTEM OF HIGHER
EDUCATION,

Defendant.

eee eee ee ee ee ee ee ee

 

STIPULATION AND ORDER FOR EXTENSION OF TIME

wb dEUS AVN ON ONS SS eee eee

COMES NOW Plaintiff Kyle Simmons by and through his
undersigned counsel, and Defendants Nevada System of Higher
Education, et al., and herewith stipulate that counsel for
Plaintiff may have up to and including Wednesday, October 23,
///

///
///
/T/
///
///
//f
///

clients/simmons/stip for ext of time 10.16.2019

Page 1

 
Reno, Nevada 89503
Voice: (775) 329-7557 Fax (775) 329-7447

Michael E. Langton, Esq.
801 Riverside Drive
BNRRRBBE BS GS &

o on aa - WO N

BE 6

14

16
17

 

 

2019, to file Plaintiff’s response to Defendants’ Motion To

Dismiss.

DATED this /¢ day of October, 2019.

/s/

JOHN ALBRECHT, ESQ.
Nevada Bar No.: 4504
2215 Reggio Parkway
Reno, Nevada 89512
(775) 673-7396

Attorney For Defendants

IT IS SO ORDERED.

Mechel 2 Lernfled

MICHAEL E. LANGTON/ ESQ.
Nevada Bar No.: 0290
801 Riverside Drive
Reno, Nevada 89503

(775) 329-7447

Attorney For Plaintiff

Dated this 22. day of October, 2019.

clients/simmons/stip for ext of time 10.16.2019

    

“Ss. DISTRICT COURT JUDGE

Page 2

 
